Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Response to Arguments
Claims 1, 13-15, and 20 are amended have been amended, and claims 11 and 12 are canceled. Claims 1-10, 13-15, and 19-20 are currently pending.
Applicant’s arguments, filed 12/07/2021, and in light of Applicant’s amendment to claims 1, 915 and 20 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

Allowable Subject Matter

Claims 1-10, 13-15 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein the light received from the first direction has a first polarization and the light received from the second direction has a second polarization, wherein the first polarization is passed through the at least one mirror element and the second polarization is reflected from the at least one mirror element; and at least one shutter; and a controller configured to control the shutter to selectively transmit light from the first illumination or the second illumination to the pixel array from one of either the first lens or the second lens, in combination with all the limitations recited on claim 1.

Regarding claims 2-10 and 13-14, are allowable because they are dependent on claim 1.

Regarding claim 15, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein the light received from the first lens comprises a first polarization; selectively activating a second light source illuminating a second portion of the occupant; capturing light emitted from the second light source with a second lens; reflecting the light emitted from the second light source generating reflected light, wherein the reflected light has a second polarization, orthogonal to the first polarization; directing the reflected light to the pixel array of the imager; and controlling at least one shutter device to selectively transmit light to the pixel array of the imager from either the first lens or the second lens in response to the activation of the first light source or the second light source, respectively, in combination with all the limitations recited on claim 15.
Regarding claims 19, is allowable because it depends on claim 15.

Regarding claim 20, the prior art of record taken alone or in combination, fails to disclose or render obvious at least one mirror element configured to transmit light having a first polarization from the first lens to the pixel array received from a first direction and to reflect light having a second polarization from the second lens to the pixel array, wherein the first polarization and the second polarization are orthogonal to each other; and the controller configured to: control the at least one shutter in a first configuration configured to selectively transmit the first illumination from the first lens to the pixel array; and control the at least one shutter in a second configuration to selectively transmit the second illumination from the second lens to the pixel array, in combination with all the limitations recited on claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697